

100 HR 477 IH: To amend section 7 of Public Law 100–515 (16 U.S.C. 1244 note) to promote continued use of the James J. Howard Marine Sciences Laboratory at Gateway National Recreation Area by the National Oceanic and Atmospheric Administration.
U.S. House of Representatives
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 477IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2019Mr. Pallone introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend section 7 of Public Law 100–515 (16 U.S.C. 1244 note) to promote continued use of the
			 James J. Howard Marine Sciences Laboratory at Gateway National Recreation
			 Area by the National Oceanic and Atmospheric Administration.
	
 1.Transfer of the James J. Howard Marine Sciences LaboratorySection 7 of Public Law 100–515 (16 U.S.C. 1244 note) is amended by striking subsection (b) and inserting the following:
			
				(b)Transfer from the State to the National Oceanic and Atmospheric Administration
 (1)In generalNotwithstanding any other provision of law, or the provisions of the August 13, 1991, Ground Lease Agreement (Lease) between the Department of the Interior and the State of New Jersey (State), upon notice to the National Park Service, the State may transfer without consideration, and the National Oceanic and Atmospheric Administration may accept, all State improvements within the land assignment and right of way, including the James J. Howard Marine Sciences Laboratory (Laboratory), two parking lots, and the seawater supply and backflow pipes as generally depicted on the map entitled Gateway National Recreation Area, James J. Howard Marine Science Laboratory Land Assignment, numbered 646/142,581A, and dated April 2018 (Map) and any related State personal property.
 (2)Lease amendmentUpon the transfer authorized in paragraph (1), the Lease shall be amended to exclude any obligations of the State and the Department of the Interior related to the Laboratory and associated property and improvements transferred to the National Oceanic and Atmospheric Administration. However, all obligations of the State to rehabilitate Building 74 and modify landscaping on the surrounding property as depicted on the Map, under the Lease and pursuant to subsection (a), shall remain in full force and effect.
 (3)Use by the National Oceanic and Atmospheric AdministrationUpon the transfer authorized in paragraph (1), the Administrator of the National Oceanic and Atmospheric Administration is authorized to use the land generally depicted on the Map as a land assignment and right of way and associated land and appurtenances for continued use of the Laboratory, including providing maintenance and repair, and access to the Laboratory, the parking lots and the seawater supply and back flow pipes, without consideration, except for reimbursement to the National Park Service of agreed upon reasonable actual costs of subsequently provided goods and services.
 (4)Agreement between the National Park Service and the National Oceanic and Atmospheric AdministrationUpon the transfer authorized in paragraph (1), the Director of the National Park Service and the Administrator of the National Oceanic and Atmospheric Administration shall enter into an agreement addressing responsibilities pertaining to the use of the land assignment within the Sandy Hook Unit of the Gateway National Recreation Area as authorized in paragraph (3). The agreement shall prohibit any new construction on this land, permanent or nonpermanent, or significant alteration to the exterior of the Laboratory, without National Park Service approval.
					(5)Restoration
 (A)Notwithstanding any provision of the Lease to the contrary, if the State does not transfer the improvements as authorized in paragraph (1), and these improvements are not used as or in support of a marine science laboratory, the State shall demolish and remove the improvements and restore the land in accordance with the standards set forth by the National Park Service, free of unacceptable encumbrances and in compliance with all applicable laws and regulations regarding known contaminants.
 (B)If the National Oceanic and Atmospheric Administration accepts the improvements as authorized in paragraph (1) and these improvements are not used as or in support of a marine science laboratory, the National Oceanic and Atmospheric Administration shall be responsible for demolishing and removing these improvements and restoring the land, in accordance with the standards set forth by the National Park Service, free of unacceptable encumbrances and in compliance with all applicable laws and regulations regarding known contaminants..
		